Citation Nr: 0405327	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for Meniere's disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Review of the claims folder reveals that the RO initially 
granted service connection for disability characterized as 
unsustained nystagmus.  During the course of this appeal, in 
an August 2003 rating decision, the RO granted service 
connection for Meniere's disease, which it incorporated into 
the existing service-connected unsustained nystagmus.  It 
awarded a 30 percent disability rating effective from the 
date of the March 2001 claim.  Therefore, the issue on appeal 
before the Board is as phrased above.  

The Board notes that the veteran's disagreement with the 
November 2001 rating decision also included the issues of 
whether new and material evidence had been received to reopen 
a claim for service connection for bilateral hearing loss and 
of service connection for glaucoma.  However, his January 
2003 substantive appeal specifically removed those issues 
from consideration.  Therefore, the appeal with respect to 
those issues is not perfected, such that the issues are not 
currently before the Board.  See 38 C.F.R. §§ 20.200 
(appellate review is initiated by a notice of disagreement 
and completed substantive appeal after a statement of the 
case has been furnished), 20.202 (if a statement of the case 
addresses several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
or must specifically identify the issues appealed).   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's Meniere's disease is manifested by 
subjective complaints of hearing loss, tinnitus, and frequent 
dizziness with staggering and nausea, with objective evidence 
of hearing loss and indication of nystagmus with some 
subjective dizziness on testing; examination is negative for 
findings of vertigo or balance or gait disturbance.  
  

CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for Meniere's disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.87, Diagnostic Code 6205 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the March 2001 claim, the RO sent the 
veteran letters in May 2001 and August 2001 to advise him of 
the enactment of the VCAA.  The August 2001 explains VA duty 
to assist the veteran, to include its responsibility to 
obtain VA records, records in the possession of other Federal 
agencies, and medical examinations or opinions as necessary.  
It also explained to the veteran what information or evidence 
he was responsible for providing.  In addition, the RO's 
letter advised the veteran of the evidence needed to 
substantiate his claim and of the steps it had already taken 
to secure evidence.  The December 2002 statement of the case 
provided the text of the VCAA and its relevant implementing 
regulations.  
Accordingly, the Board is satisfied that the veteran has 
received all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For example, the Decision Review 
Officer from the September 2003 personal hearing advised the 
veteran of the evidence of record and asked him to identify 
or submit any additional evidence he had relevant to his 
claims.  The December 2002 statement of the case and the 
October 2003 supplemental statement of the case also provided 
the veteran the text of 38 C.F.R. § 3.159(b)(1), from which 
the Court derives this "fourth element."  In any event, as 
discussed below, the veteran has indicated that he had 
nothing else to submit for his appeal.  Therefore, the Board 
finds that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

With respect to the duty to assist, the RO has secured VA 
treatment records, private medical records as authorized by 
the veteran, and several relevant medical examinations and 
opinions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that it attempted to secure additional 
records from a private physician.  The August 2001 response 
to the RO's request indicated that the veteran's records had 
been purged years earlier.  During the September 2003 
personal hearing, the Decision Review Officer identified all 
evidence of record, namely VA records, the statement from Dr. 
Netland, and medical records from Dr. Sabatino, and explained 
that additional private records it had sought to obtain had 
been purged.  The veteran indicated that there was no 
additional evidence relevant to the appeal that remained 
outstanding.  The Board finds that the RO has satisfied VA's 
duty to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A.

Factual Background

The RO established service connection for unsustained 
nystagmus in an April 1946 rating decision.  It was initially 
rated as analogous to Meniere's disease and assigned a 30 
percent disability rating.  The RO reduced the evaluation to 
noncompensable (zero percent) in a January 1948 rating 
action.  As discussed above, the RO subsequently granted 
service connection for, and recharacterized the disability as 
Meniere's disease.

The veteran's March 2001 claim for an increased disability 
rating and July 2001 correspondence related that he 
experienced recurring vertigo, dizziness, and nausea.  He 
added that his hearing loss was worsening.  He had been 
totally incapacitated twice in the past year due to this 
problem.  The veteran also stated that he could not drive and 
had to retire due to the disability.  

Medical records from B. Sabatino, M.D., showed that the 
veteran presented in September 2000 with a history of benign 
paroxysmal vertigo, with recurrence three days earlier.  He 
had vertigo with initially slight but worsening nausea with 
head tilt maneuvers.  On examination, there was no vertigo 
induced on head tilt maneuvers and no apparent vertigo or 
gait disturbance.  The left iris "jiggled" when he moved 
the left eye from side to side.  Dr. Sabatino commented that 
the problem apparently was not new as the veteran was aware 
of it.  The assessment was benign paroxysmal vertigo.  Notes 
dated one week later in September 2000 indicated that 
examination was normal and that the vertigo was better.  
Notes dated in June 2001 related that the veteran had a 
history of vertigo flares at least one to two times a year 
for the past 30 years, which had occasionally interfered with 
performing his duties as a minister.  Examination was normal, 
with no finding of nystagmus.  There was no vertigo 
currently, and gait and balance were satisfactory.  

The veteran underwent a VA audiology examination in March 
2002.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
40
50
70
80
LEFT
-----
40
50
75
85

The average pure tone threshold was 60 in the right ear and 
63 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 84 
percent in the left ear.  The veteran reported experiencing 
constant bilateral tinnitus.  He also related having a 
history of dizzy spells.  

Also in March 2002, the veteran was afforded a VA ears, nose, 
and throat (ENT) examination.  He continued to suffer from 
vertigo and balance problems.  Physical examination of the 
ears was normal.  

VA outpatient records, including ophthalmology and optometry 
records dated through December 2002 show no finding of 
nystagmus.  Similarly, the records show only complaint of 
hearing loss.  These records are negative for complaints of 
vertigo, dizziness, nausea, vomiting, or tinnitus and for 
findings of balance or gait disturbance.  

The veteran presented for a VA ophthalmology examination in 
February 2003.  He complained of decreased vision.  He was 
uncomfortable driving because of his vision.  Examination was 
negative for nystagmus in primary or vertical gaze positions.  
There were few beats of end-beat nystagmus on right and left 
lateral gaze, which the examiner commented was probably 
physiologic.  It was noted that the veteran's visual acuity 
was consistent with glaucoma, which was not related to his 
Meniere's disease.   

Also in February 2003, the veteran underwent another VA ENT 
examination.  He complained of gradually worsening hearing 
loss and bilateral tinnitus.  He also had nearly monthly 
attacks of vertigo, characterized by spinning, dizziness, 
nausea, and vomiting.  An attack lasted a number of hours, 
during which time the veteran was usually bedridden; he would 
have poor balance rendering him unable to walk.  Physical 
examination of the ears was normal.  There was no spontaneous 
nystagmus, but poor pursuit with nystagmus in the extreme 
directions.  In addition, there was left beating nystagmus 
with the right side down and right beating nystagmus with the 
left side down.  The veteran had subjective dizziness during 
this testing.  The remainder of the examination was normal.  
Audiometric testing showed hearing loss.  The examiner 
concluded that the veteran's symptoms were consistent with 
Meniere's disease and sensorineural hearing loss.   

A May 2003 statement from P. Netland, M.D., related that the 
veteran had several ocular disorders with significant 
disability from vision impairment.  There was no mention of a 
finding or diagnosis of nystagmus.  

In May 2003, the veteran was scheduled for another VA ENT 
examination.  He again described worsening hearing loss and 
bilateral tinnitus.  He also complained of rare dizziness.  
Examination of the ears was normal.  Audiometric testing 
showed hearing loss.  The examiner commented that the veteran 
had presbycusis, probably related in part to his years of 
service.  In a July 2003 addendum, it was clarified that, 
based on a review of the record, the diagnosis was Meniere's 
disease, which is a syndrome characterized by vertigo, 
hearing loss, and tinnitus.   

The report of the May 2003 VA audiology examination shows the 
veteran's complaints of worsening hearing loss, constant 
bilateral tinnitus, and a chronic history of dizziness.  The 
examiner reviewed and discussed pertinent information from 
the claims folder.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
35
45
70
75
LEFT
-----
35
45
75
80

The average pure tone threshold was 56 on the right and 59 on 
the left.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 84 percent in the 
left ear.  Results of electrocochleography, explained by the 
examiner as a test often used to diagnose Meniere's disease, 
were within normal limits, although it was noted that the 
test was not totally definitive.  

In a written statement dated in September 2003, the veteran 
indicated that he had hearing impairment with attacks of 
vertigo and cerebellar gait (stumbling) several times a 
month.  Later in September 2003, the veteran and his wife 
offered oral testimony at a personal hearing in September 
2003.  The veteran described having dizziness with staggering 
and increasing hearing problems.  The occurrence of the 
dizziness and staggering varied.  He was not taking any 
medication for Meniere's disease.  The veteran's wife stated 
that he was dizzy when he got up.  He occasionally had nausea 
with the dizziness.  Sometimes when the vertigo occurred, the 
veteran would stagger or be unable to walk with a straight 
gait.  She was not able to relate how frequently this 
occurred.  

Additional VA medical records dated through October 2003 
again showed show no finding of nystagmus, no complaints of 
vertigo, dizziness, nausea, vomiting, or tinnitus, and no 
findings of balance or gait disturbance.  
  
Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is rated as 30 percent disabling 
under Diagnostic Code (Code) 6205, Meniere's syndrome 
(endolymphatic hydrops).  38 C.F.R. § 4.87.  Under Code 6205, 
a 30 percent rating is assigned for Meniere's syndrome with 
hearing impairment with vertigo less than once a month, with 
or without tinnitus.  A 60 percent evaluation is in order 
when there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  A 100 percent rating is warranted 
when there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  The Note to Code 6205 specifies that 
Meniere's syndrome may be rated either under these criteria 
or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  
However, an evaluation for hearing impairment, tinnitus, or 
vertigo may not be combined with an evaluation under Code 
6205.

Peripheral vestibular disorders are evaluated under Code 
6204.  A 10 percent rating is awarded when there is 
occasional dizziness.  A maximum schedular rating of 30 
percent is assigned for dizziness and occasional staggering.  
The Note to Code 6204 states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this Code. 

Levels of hearing loss, Code 6100, are determined by 
considering the puretone threshold average and speech 
discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).  

Finally, under Code 6260, recurrent tinnitus warrants a 
maximum schedular rating of 10 percent, whether the 
disability is unilateral or bilateral.  See 68 Fed. Reg. 
25,822 (May 14, 2003) (effective June 13, 2003) (amending 
Code 6260 to provide for a single evaluation for tinnitus if 
perceived in one or both ears); VAOPGCPREC 2-2003 (holding 
that Code 6260 in effect prior to the 2003 amendments 
authorized a single rating for tinnitus, regardless of 
whether it was perceived as unilateral or bilateral).   

The RO has evaluated the disability under Code 6205, finding 
that separate ratings for vertigo, hearing loss, and tinnitus 
do not result in a more favorable rating.  The Board agrees.  
First, no more than a 10 percent rating for vertigo is 
warranted under Code 6204.  Despite the veteran's allegations 
of frequent dizziness with staggering or stumbling, there is 
no objective confirmation of disequilibrium with dizziness 
and balance or gait disturbance.  In addition, VA treatment 
records are negative for any such complaints or findings.  
Medical records from Dr. Sabatino show treatment for vertigo 
once in September 2000 and reports in June 2001 of vertigo 
happening only once or twice a year.  Second, to determine a 
rating for hearing loss, the Board applies the results of the 
March 2002 and May 2003 VA examinations to Table VI, yielding 
a Roman numeral value of II for the right ear and III the 
left ear for the former examination and a Roman numeral value 
of I for the right ear and II for the left ear for the latter 
examination.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as 
noncompensable (zero percent).  Finally, the maximum 
schedular rating for tinnitus is 10 percent.  As the evidence 
reflects recurrent tinnitus, a 10 percent rating is 
warranted.  The combined disability rating for these three 
separate evaluations is 20 percent.  See 38 C.F.R. 
§ 4.25 (combined ratings table).    

The remaining question is whether a rating greater than 30 
percent is warranted under the criteria of Code 6205.  
Although the veteran has hearing impairment with tinnitus, 
the evidence does not show that he suffers from attacks of 
vertigo and cerebellar gait one to four times a month.  
Despite allegations in the September 2003 statement that he 
meets those exact criteria, subsequent testimony from the 
veteran and his spouse during the personal hearing was less 
specific.  Neither the veteran nor his wife could state how 
often the veteran experienced vertigo with stagger or gait 
problems.  As discussed above, VA treatment records are 
negative for any such complaints or findings, and medical 
records from Dr. Sabatino reflect a history of vertigo 
happening only once or twice a year.  Therefore, the Board 
cannot conclude that the overall disability picture from 
Meniere's disease more closely approximates the criteria for 
a 60 percent rating under Code 6205.  38 C.F.R. § 4.7.   

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Although the veteran has alleged 
that he had to retire due to this disability, there is no 
evidence to support this assertion.  Similarly, there is no 
evidence of hospitalization associated with disability from 
Meniere's disease.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for Meniere's disease.  38 C.F.R. § 4.3.  The appeal 
is denied.    

ORDER

A disability rating greater than 30 percent for Meniere's 
disease is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



